Title: To George Washington from James Mease, 13 September 1777
From: Mease, James
To: Washington, George



sir
Philadelphia 13 septr 1777

In Consequence of your Excellencys directions signifyed to me by Capt. Lewis, I should have sent a Supply of Necessaries to Germantown this Morning, but I have not been able to procure as much as one Waggon, Notwithstanding I have Used all possible means in my power, Perhaps Col: Biddle or some of the Qr Mrs Assistants, could furnish a Couple from Camp for this purpose, I am Extreemly Averse to troubling your Excellency about such matters, but cannot be certain of obtaining the Waggons to day without some such Orders. Seven or Eight of the Regiments have been servd to day, with shoes & such other Articles as they required, & Very possibly more of them may have taken steps to get supplied from hence I Just mention this circumstance, that

your Excellency may judge Whether it will be yet Necessary to forward any to Germantown. The Breeches will I hope be done to day, as soon as they are finished I Shall Send them to Camp. I am With the Utmost respect Your Excellencys most Obt Hble Sevt

James Mease

